Citation Nr: 1810209	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 2011, for the grant of service connection for ventricular tachycardia paroxysmal.

2.  Entitlement to an effective date earlier than November 30, 2011, for the grant of service connection for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent prior to November 22, 2011; and to a rating in excess of 60 percent beginning November 22, 2011, for ischemic heart disease.  

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.  

5.  Entitlement to a rating in excess of 10 percent beginning November 1, 2011, for ventricular tachycardia paroxysmal.

6.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  

7.  Entitlement to an effective date earlier than October 21, 2011, for the grant of entitlement to SMC at the housebound rate.  

8.  Entitlement to a temporary total rating due to the need for convalescence resulting from a service-connected disability prior to October 21, 2011.   


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, December 2012, and December 2016 rating decisions issued by a Department of Veterans Affairs (VA).
 
This case was previously before the Board, most recently in December 2016, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

In the December 2016 rating decision, the Veteran was granted entitlement to service connection for ventricular tachycardia paroxysmal and assigned a 100 percent rating for that disability from October 21, 2011, to November 1, 2011, and a 10 percent rating for that disability from November 1, 2011.  The Veteran disagreed with the rating assigned in that decision.  However, the Board has limited its consideration to the period during which the Veteran was not assigned a 100 percent rating for that disability.  

The issue of entitlement to a temporary total rating due to the need for convalescence resulting from a service-connected disability was also remanded by the Board in December 2016.  In the December 2016 rating decision, the Veteran was assigned a 100 percent rating for his ventricular tachycardia paroxysmal for a period of convalescence following cardiac pacemaker placement surgery.  However, the Veteran has also asserted that his pacemaker was placed, in part, as a result of his service-connected ischemic heart disease.  Therefore, the award of a temporary total rating for a period of convalescence following cardiac pacemaker placement surgery, effective October 21, 2011, does not constitute a complete grant of the benefit sought on appeal as the Veteran's surgical procedure occurred in August 2011, at which time he was service-connected for ischemic heart disease.  However, the Board has recharacterized the issue on appeal accordingly.  

The Board notes that in December 2016, the Board remanded the issue of entitlement to SMC based on housebound status or the need for the regular aid and attendance of another person for additional development.  In the December 2016 rating decision, the Veteran was granted entitlement to SMC at the housebound rate.  However, the issue of entitlement to SMC based on the need for the regular aid and attendance of another person was not decided in that decision.  As entitlement to SMC based on the need for the regular aid and attendance of another person constitutes a better benefit than SMC at the housebound rate, the issue of entitlement to SMC based on the need for the regular aid and attendance of another person remains on appeal.  Therefore, the Board has broadened its consideration accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issues of entitlement to a rating in excess of 10 percent for ventricular tachycardia paroxysmal, of entitlement to SMC based on the need for the regular aid and attendance of another person, and of entitlement to an effective date earlier than October 21, 2011, for the grant of entitlement to SMC at the housebound rate are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for a heart disability that was received by VA on October 21, 2011, more than one year following his separation from active service.  

2.  Prior to October 21, 2011, there was no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for either ventricular tachycardia paroxysmal or hypertension.

3.  For the entire period on appeal, the Veteran's ischemic heart disease has been manifested by a by a workload of greater than 3METs, but not greater than 5 METs; with dyspnea, fatigue, angina, and dizziness. 

4.  Hypertension is not shown to be productive of diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.

5.  The Veteran underwent cardiac pacemaker placement surgery on August 24, 2011, which was required, in part, as a result of his service-connected ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 21, 2011, for the grant of service connection for ventricular tachycardia paroxysmal have not been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

2.  The criteria for an effective date of October 21, 2011, but not earlier, for the grant of entitlement to service connection for hypertension have been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3.   The criteria for an initial rating of 60 percent, but not higher, for ischemic heart disease have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2017). 

4.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2017).

5.  The criteria for the assignment of a temporary total rating due to the need for convalescence resulting from a service-connected disability prior to October 21, 2011, have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Earlier Effective Dates for the Grant of Service Connection for Ventricular Tachycardia Paroxysmal and Hypertension

The Veteran has asserted that he is entitlement to an effective date earlier than October 21, 2011, for the grant of service connection for ventricular tachycardia paroxysmal (claimed as sinus bradycardia); and to an effective date earlier than November 30, 2011, for the grant of service connection for hypertension.

A review of the record shows that on October 21, 2011, VA received a claim of entitlement to service connection for a "heart condition" as a result of exposure to herbicides during active service.  The Veteran did not provide specifics regarding diagnosed heart disabilities at that time, only that he had experienced a heart attack in 2008, with subsequent placement of a stent, and placement of a pacemaker in August 2011.  Subsequently, in a statement received by VA on November 30, 2011, the Veteran reported that he had variation in his heart rate and blood pressure.  In a January 2012 Report of Contact, it was noted that the Veteran wanted to claim entitlement to service connection for high blood pressure and sinus bradycardia, to include as secondary to ischemic heart disease.  

The Veteran has not claimed, and the record does not reflect, that the Veteran filed a claim of entitlement to service connection for either ventricular tachycardia paroxysmal, sinus bradycardia, or hypertension prior to October 21, 2011.  Indeed, other than expressing general disagreement with the effective date, it does not appear that the Veteran or his attorney has submitted any additional argument in an effort to substantiate the claims

The effective date of service connection will be the later of the date of claim and the date entitlement arose when the claim is received more than one year following separation from service.  38 C.F.R. § 3.400 (2017).  In this case, the Veteran was clearly experiencing symptoms of a heart disability prior to October 21, 2011.  However, he did not file a claim for such until that date.  Therefore, the date of receipt of claim is the appropriate effective date as it is later than the date entitlement arose.  

As the Veteran's current effective date of service connection for ventricular tachycardia paroxysmal is October 21, 2011, the Board finds that there is not a sufficient basis upon which to find entitlement to an effective date of service connection for ventricular tachycardia paroxysmal prior to that date.  Accordingly, the Board finds that the claim of entitlement to an earlier effective date for the grant of service connection for ventricular tachycardia paroxysmal must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board finds that the Veteran is entitled to an effective date of October 21, 2011, but not earlier, for the grant of service connection for hypertension.  In this regard, while the Veteran did not specifically claim entitlement to service connection for hypertension in the October 21, 2011, claim; the Board finds that his claim of entitlement to service connection for a "heart condition" can be liberally construed as a claim of entitlement to service connection for hypertension, as it relates to heart function  



Entitlement to an Increased Rating for Ischemic Heart Disease

The Veteran has asserted that he is entitled to higher ratings for his ischemic heart disease as his symptoms are worse than those contemplated by the currently assigned ratings.  

A review of the record shows that the Veteran has been in receipt of treatment for his heart disability from a private cardiology group.  A review of the private treatment notes of record shows that the Veteran has consistently reported that he is only able to walk very short distances as a result of his heart disability.  In March 2009, the Veteran underwent cardiac stress testing.  At that time, the Veteran's stated medical goal was to be able to achieve a workload of 6-7 METs.  However he was only able to achieve a maximum workload of 3.6 METs.  Additionally, a May 2009 private treatment record showed that the Veteran was only able to achieve a workload of up to 3.3 METs without symptoms.

A May 2009 echocardiogram revealed the Veteran's ejection fraction to be 55 percent.  An August 2009 private treatment record shows that the Veteran reported symptoms of shortness of breath, chest pain, lightheadedness, and dizziness.  September 2009 and December 2010 private treatment records showed that the Veteran's ejection fraction was 55 percent.  In August 2011, the Veteran's left ventricular ejection fraction was found to be 65 percent. 

In November 2011, the Veteran was afforded a VA heart examination.  At that time, the examiner noted that the Veteran was currently maintained on Plavix, 81 mg of Aspirin, and Corgard for his heart disability.  The examiner noted that the Veteran did not have congestive heart failure.  The Veteran reported symptoms of dyspnea, fatigue, dizziness, and syncope.  METs exercise testing was not performed, but interview based METs testing revealed the Veteran's METs workload to be greater than 3, but less than 5; which would be consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The examiner noted that there was evidence of cardiac hypertrophy or dilation and reviewed diagnostic imaging studies conducted in August 2011.  The examiner noted that the Veteran's left ventricular ejection fracture was found to be 65 percent in August 2011.  The examiner noted that the Veteran's ejection fraction was within normal limits, whereas his estimated METs workload was below the level which would be expected for a person of his age and past physical activity.

In June 2012, the Veteran was afforded another VA heart examination.  At that time, it was noted that the Veteran was taking continuous medication for control of his heart disability.  There was no evidence of congestive heart failure.  Exercise stress testing was not performed, but interview based METs testing revealed the Veteran's METs workload to be greater than 3, but less than 5.  The Veteran reported symptoms of dyspnea, fatigue, and angina.  Diagnostic imaging was not performed and the Veteran's left ventricular ejection fracture was not provided.  The examiner found that the Veteran's heart disability did not impact his ability to work.  

In September 2012, the Veteran was afforded another VA heart examination.  At that time, the Veteran was noted to require continuous medication for control of his heart disability.  He did not have congestive heart failure.  Exercise stress testing was not performed, but interview based METs testing revealed the Veteran's METs workload to be greater than 3, but less than 5.  The Veteran reported dyspnea and angina.  Other diagnostic imagine was not completed and the Veteran's left ventricular ejection fraction was not reported.     

In August 2015, the Veteran was afforded another VA heart examination.  At that time, the Veteran reported current symptoms of shortness of breath, chest pain, fatigue, dizziness, and lightheadedness.  It was noted that 2014 stress testing revealed ischemia and lightheadedness and that echocardiogram revealed preserved function at greater than 50 percent ejection fraction.  It was noted that the Veteran occasionally required nitroglycerin for chest pain, but that he did not have congestive heart failure.  Exercise stress testing was not performed, but interview based METs testing revealed the Veteran's METs workload to be greater than 3, but less than 5.

A review of the record shows that the Veteran also receives treatment for various disabilities at the VA Medical Center.  However, there is no indication from the treatment notes of record that the Veteran has symptoms of his heart disability that are worse than those already reported by the private treatment providers and the VA examiners.  

The Board finds that the Veteran is entitled to an initial rating of 60 percent for ischemic heart disease.  In this regard, during the entire period on appeal, the Veteran's METs testing has revealed his METs workload to be greater than 3, but less than 5.  The private treatment notes and VA examination reports of record show that he has consistently reported symptoms of dyspnea, fatigue, angina, chest pain, dizziness, and syncope at varying times during the entire appeal period.  Therefore, the Board finds that an initial rating of 60 percent is warranted for the Veteran's ischemic heart disease for the entire period on appeal.  38 C.F.R. § 1.104, Diagnostic Code 7005 (2017).  

Consideration has been given to assigning a higher rating for the Veteran's ischemic heart disease.  However, there is no indication from the record that the Veteran has congestive heart failure, a workload of 3 METs or less, or an ejection fraction of 30 percent or less.  In fact, the private treatment notes and VA examination reports of record do not show that the Veteran has ever had a workload of 3 METs or less, rather he consistently has been noted to have a workload of more than 3 METs.  There are no diagnostic imaging studies of record showing the Veteran to have an ejection fraction of less than 55 percent, let alone less than 30 percent.  Additionally, all VA examiners of record have specifically noted that the Veteran does not have congestive heart failure.  Therefore, the Board finds that the Veteran is not entitled to an initial rating in excess of 60 percent for his ischemic heart disease.  38 C.F.R. § 1.104, Diagnostic Code 7005 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 



Entitlement to an Increase Rating for Hypertension

The Veteran has asserted that he should be entitled to a rating in excess of 10 percent for his hypertension as his symptoms are worse than those contemplated by the currently assigned rating.

The Veteran does not have many blood pressure readings during the appeal period.  However, his treatment records show some readings shortly before the appeal period.  In an October 2011 treatment record, the Veteran's blood pressure was recorded at 150/102 in the right arm and 175/106 in the left arm.  

In March 2012, the Veteran was afforded a VA hypertension examination.  Based on a review of the Veteran's claim file, the examiner found that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  In addition, the Veteran's blood pressure readings on three dates in March 2012 were recorded as 138/80, 138/82, and 139/80.  He did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension, and the examiner concluded that the Veteran's hypertension did not impact his ability to work.

Additional blood pressure readings were recorded at a March 2012 VA examination for the Veteran's sick sinus syndrome.  At that time, the Veteran's blood pressure was recorded at 138/80.  During an August 2015 VA heart examination, the Veteran's blood pressure was recorded at 129/74.

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his hypertension.  Specifically, the evidence does not show that the Veteran's diastolic blood pressure was predominantly 110 or more, or that his systolic blood pressure was predominantly 200 or more.  In fact, the blood pressure readings of record do not even show that the Veteran has blood pressure elevated to such a degree to warrant even the 10 percent rating currently assigned.  Therefore, the Board finds that entitlement to an initial rating in excess of 10 percent for hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7100 (2017). 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Entitlement to a Temporary Total Rating for Purposes of Convalescence

The Veteran asserts that he is entitled to a temporary total evaluation due to the need for convalescence following cardiac pacemaker placement surgery in August 2011.  Specifically, he has reported that his cardiac pacemaker was placed, at least in part, as treatment for his ischemic heart disease.  

A review of the record shows that the Veteran had a cardiac pacemaker placed on August 24, 2011.  Those records note that the cardiac pacemaker was placed as a result of the Veteran's tachy-brady syndrome.  Specifically, the physician who placed the Veteran's cardiac pacemaker noted that it would benefit the Veteran's bradycardia events.  

The Board notes that, as discussed above, the Veteran was granted entitlement o service connection for ventricular tachycardia paroxysmal, effective October 21, 2011.  The Veteran was in fact assigned a temporary total rating for that disability as a result of the need for convalescence following cardiac pacemaker placement surgery, from the date of service connection until the end of the Veteran's convalescence period, October 31, 2011.

A November 2011 VA examiner found that it was as likely as not that the Veteran's need for a cardiac pacemaker was related to his ischemic heart disease.  A September 2012 VA examiner found that the Veteran's cardiac pacemaker was likely placed due to the Veteran's sinus bradycardia.  However, the examiner stated that he could not state that with specificity.  

An October 2012 VA examiner stated that the Veteran's cardiac pacemaker implantation was not likely due to his service connected ischemic heart disease.  In this regard, the examiner noted that the Veteran had symptomatic bradycardia, which was an abnormality with the conduction system of the heart.  The examiner noted that the most common cause of that abnormality was calcification/senile degeneration of the conduction system of the heart.  The examiner further noted that such medical findings were independent of the Veteran's coronary artery disease.  Additionally, the examiner specifically noted that the Veteran's cardiac pacemaker implantation was due to his sick sinus syndrome or tachy-brady syndrome.  

In December 2016, a VA examiner reviewed the record and opined that the Veteran's bradycardia with cardiac pacemaker implantation was proximately due to his coronary artery disease.  In this regard, the examiner noted that the Veteran's symptomatic bradycardia and need for a cardiac pacemaker clearly arose in the setting of coronary artery disease.  Further, that coronary artery disease could cause bradycardia by a variety of mechanisms, including ischemia to the conduction system.  He stated that the medical record clearly indicated that beta-blockers for treatment of coronary artery disease had to be avoided due to bradycardia.  Following the cardiac pacemaker implantation, the Veteran was able to be treated with beta-blockers.

Based on the above, the Board finds that the evidence for and against the claim is at least in equipoise.  In this regard, the medical evidence of record tends to show both that the Veteran's cardiac pacemaker was placed solely because of his bradycardia, and in the alternative, that it was also related to his ischemic heart disease.  As the medical evidence for and against the claim is at least in equipoise, the Board finds that the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that it is at least as likely as not that the Veteran's need for a cardiac pacemaker, and surgery to implant such a device was the result of his service-connected ischemic heart disease.  

Therefore, entitlement to a temporary total rating due to the need for convalescence resulting from a service-connected disability prior to October 21, 2011, is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to an effective date earlier than October 21, 2011, for the grant of service connection for ventricular tachycardia paroxysmal is denied.

Entitlement to an effective date of October 21, 2011, but not earlier, for the grant of service connection for hypertension is granted.

Entitlement to an initial rating of 60 percent, but not higher, for ischemic heart disease is granted.  

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to a temporary total rating due to the need for convalescence resulting from a service-connected disability prior to October 21, 2011, is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to an increased rating for his ventricular tachycardia paroxysmal, the Board notes that in December 2016 a VA medical opinion regarding the nature and etiology of that disability was obtained.  However, the Veteran was not afforded a VA examination at that time to determine the current level of severity of all impairment resulting from his ventricular tachycardia paroxysmal.  

Therefore, the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his ventricular tachycardia paroxysmal.  

With regard to his claim of entitlement to SMC based on the need for the regular aid and attendance of another person, the Veteran has asserted that he requires assistance performing the activities of daily living as a result of his service-connected disabilities.  The Board notes that the Veteran is service-connected for a multitude of disabilities, many of which have not been evaluated in some time.  As a result, the Board finds that the medical evidence of record is not sufficient to make a determination as to whether the Veteran requires the aid and attendance of another person as a result of his service-connected disabilities.  Therefore, the Veteran should be afforded a VA Aid and Attendance examination in an effort to properly substantiate his claim.

With regard to the claim of entitlement to an effective earlier than October 21, 2011, for the grant of entitlement to SMC at the housebound rate, the Board notes that the allowance of such an claim is dependent solely on the ratings assigned for the Veteran's service-connected disabilities, to include his ventricular tachycardia paroxysmal.  Further, if the claim of entitlement to SMC based on the need for the regular aid and attendance of another person is ultimately decided in the Veteran's favor, the issue involving payment of SMC at the housebound rate could potentially be rendered moot.  Therefore, that issue cannot be decided until the other pending claims are decided.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.
 
2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected ventricular tachycardia paroxysmal.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must provide all information required for rating purposes.  

3.  Then, schedule the Veteran for a VA Aid and Attendance examination by an examiner with appropriate expertise to determine whether the Veteran requires the regular aid and attendance of another person as a result of his service-connected disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent of better probability) that the Veteran's service-connected disabilities render him unable to adequately perform activities of daily living, thus requiring the regular aid and attendance of another person.  

In forming the opinion, the examiner must give adequate consideration to ALL of the Veteran's service-connected disabilities, symptoms of such disabilities, and effects of any treatments required for such disabilities.  Further, the examiner should NOT consider the impact any nonservice-connected disabilities have on the Veteran's ability to adequately perform the activities of daily living.  

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


